IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                            AT NASHVILLE              FILED
                          MAY SESSION, 1997           December 3, 1997

                                                   Cecil W. Crowson
JAME S A. BR OW N, JR.,     )                    Appellate Court Clerk
                                  C.C.A. NO. 01C01-9606-CC-00232
                            )
      Appe llant,           )
                            )
                            )     DICKSON COUNTY
VS.                         )
                            )     HON. ROBERT E. BURCH. JUDGE
STATE OF TENNESSEE,         )     and LEONARD W. MARTIN, JUDGE
                            )
      Appellee.             )     (Post Conviction - Sentencing)



FOR THE APPELLANT:                FOR THE APPELLEE:

JAMES A. BROWN, JR. Pro Se        JOHN KNOX WALKUP
Middle Tennessee Reception Center Attorney General and Reporter
7177 Cockrill Bend-Industrial Rd.
Nashville, TN 37209-1005          CLINTON J. MORGAN
                                  Assistant Attorney General
                                  450 James Robertson Parkway
                                  Nashville, TN 37243

                                  DAN ALSOBROOKS
                                  District Attorney General

                                  BOB WILSON
                                  Assistant District Attorney
                                  P. O. Box 580
                                  Charlotte, TN 37036




OPINION FILED ________________________

AFFIRMED PURSU ANT TO RU LE 20

JERRY L. SMITH, JUDGE
                                  OPINION
      In this appe al of the summary dismissal of his post-conviction petition

Appe llant, Jam es A. B rown, Jr., ask s this C ourt to r eview the validity of h is

conviction entered upon his pleas of guilty on February 20, 1991. Appellant

pleaded guilty to nine (9 ) county o f felony theft and one (1) count of misdemeanor

theft. As part of the plea agreement Appellant received sentences totaling 32

years with eight years to be served in community corrections and the balance on

probation. Appellant apparently performed in a satisfactory manner while on

comm unity corrections and he was placed on probation sooner than expected.

Howeve r, on June 19, 1995, Appellant’s probation was revoked and he was

placed in the De partme nt of Corre ction.



      Although acknowledging his post-c onvictio n petition was time-barred under

the three year statute of limitations in effect when his conviction b ecam e final,

Appellant argues that the enactment on May 10 , 1995, of the new one year

statute of limitations for post-conviction petitions creates a new one year period

in which he may file for p ost-con viction relief. Our State Supreme Court has only

recen tly resolved this issue a dversely to Appella nt’s position . Carter v. State,

Monroe Co., No. 03-S-01-9612-CR-00117 (Tenn. S. Ct. September 8, 1997, at

Knoxville). Thus the petition for post-conviction relief was properly dismissed.



      In addition, following the revocation of his probation on June 10, 1995,

Appellant moved the trial cour t pursua nt to Ten n. R. Crim . P. 35 to reduce h is

sentence. Appellant offered no evidence as to why his agreed to sentence

shou ld be redu ced, he merely s tated he felt it was too harsh. The motion for



                                        -2-
sentence reduction was denied. Under the circum stance s we se e no rea son to

disturb this discretionary decision of the trial judge.



      Accordingly, the jud gme nt of the trial cou rt is affirm ed in a ll respects

pursuant to Rule 20, Rules of the Court of Criminal Appeals.



                                  ____________________________________
                                  JERRY L. SMITH, JUDGE



CONCUR:



___________________________________
PAUL G. SUMMERS, JUDGE


___________________________________
DAVID G. HAYES, JUDGE




                                         -3-